                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

PEACEHEALTH, a Washington non-profit
corporation,

              Plaintiff,                                   Civ. No. 6:19-cv-01648-MK

       v.
                                                           TEMPORARY RESTRAINING
                                                           ORDER/PRELIMINARY
                                                           INJUNCTION
HEALTH NET HEALTH PLAN OF OREGON,
INC., an Oregon corporation; and TRILLIUM
COMMUNITY HEALTH PLAN, INC., an
Oregon corporation,

            Defendants.
_____________________________

MCSHANE, Judge:

       Plaintiff PeaceHealth “operates hospitals and other healthcare services in the Northwest,

including Oregon and Washington.” Hodgkinson Decl. ¶ 2; ECF No. 4. PeaceHealth “is the

largest health care provider in Lane County, Oregon and Clark County, Washington.” Id.

Defendants Trillium Community Health Plan, Inc. (“Trillium”) and Health Net Health Plan of

Oregon, Inc. (“Health Net”) offer Medicare Advantage (“MA”) plans to eligible consumers. Id.

at ¶ 3. PeaceHealth alleges defendants violated the Lanham Act, 15 U.S.C. § 1125 by making

false or misleading statements regarding PeaceHealth’s status as an in-plan provider on
1 – OPINION AND ORDER
defendants’ 2020 MA plans. PeaceHealth moved for an emergency temporary restraining order,

arguing that absent injunctive relief, PeaceHealth faces the likelihood of irreparable harm,

largely on the basis of a loss of goodwill. The Court heard oral arguments just three days after

PeaceHealth filed its complaint. Given the somewhat rushed nature of the proceedings, the Court

emphasizes that none of the findings or conclusions outlined below are final rulings on the

merits. That said, the Court concludes PeaceHealth is entitled to injunctive relief at this time.

                                           STANDARDS

       A party seeking a preliminary injunction “must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

Natural Resources Defense Council, Inc., 129 S. Ct. 365, 374 (2008). The mere possibility of

irreparable harm is not enough. Rather, the plaintiff must establish such harm is likely. Alliance

for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). The standards for issuing a

temporary restraining order are similar to those required for a preliminary injunction. Lockheed

Missile & Space Co., Inc. v. Hughes Aircraft Co., 887 F.Supp. 1320, 1323 (N.D. Ca. 1995). The

court’s decision on a motion for a preliminary injunction is not a ruling on the merits. See Sierra

On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984).

                                           DISCUSSION

       To prevail on a claim for false advertising under the Lanham Act, PeaceHealth must

demonstrate:


       (1) a false statement of fact by the defendant in a commercial advertisement about
       its own or another’s product; (2) the statement actually deceived or has the
       tendency to deceive a substantial segment of its audience; (3) the deception is
       material, in that it is likely to influence the purchasing decision; (4) the defendant
2 – OPINION AND ORDER
          caused its false statement to enter interstate commerce; and (5) the plaintiff has
          been or is likely to be injured as a result of the false statement, either by direct
          diversion of sales from itself to defendant or by a lessening of the goodwill
          associated with its products.

Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997).

          At this stage, based on the limited record before the Court, I conclude PeaceHealth has

demonstrated a reasonable likelihood of success on their claim that defendant’s false or

misleading statements violated the Lanham Act. Some background is necessary to understand the

context of the current dispute.

          In 2004, PeaceHealth and Health Net entered into an agreement where PeaceHealth

would provide hospital services as an in-network provider to Health Net’s Medicare Advantage

enrollees. Hodgkinson Decl. ¶ 4; ECF No. 4. In 2012, PeaceHealth entered into a similar

agreement with Trillium. “The terms of [these agreements] were periodically renegotiated.” Id.

at ¶ 6.

          In April 2019, Kimberly Hodgkinson, PeaceHealth’s Executive VP and CFO, informed

defendants’ president (via telephone call and letter) that because the parties were unable to reach

an agreement regarding the Medicare Advantage plans, PeaceHealth would terminate the

agreements effective January 1, 2020. Id. at ¶¶ 7-8. In similar conversations in June and July

2019, Hodgkinson “again confirmed that PeaceHealth would no longer be an in-network

provider with [defendants’ Medicare Advantage] plans beginning January 1, 2020. Id. at ¶¶ 9-10.

          On September 30, 2019 and again on October 1, 2019, Hodgkinson called defendants’

newly appointed President and “reiterated that PeaceHealth would not be an in-network provider

under the 2020 MA Plans. I expressed concern that Health Net and Trillium appeared to be

representing to brokers that PeaceHealth would be in-network under the 2020 MA Plans.” Id. at

3 – OPINION AND ORDER
¶¶ 12-13. Also on October 1, 2019, PeaceHealth sent letters to defendants. The letter to Health

Net stated:

       This letter is to remind you that, as of January 1, 2020, PeaceHealth will not be
       contracted with Health Net Health Plan of Oregon, Inc’s (Health Net) Medicare
       Advantage (MA) plans. As of that date, our PeaceHealth Medical Group provider
       panels will be closed to patients enrolled in non-contracted MA plans.

       Unfortunately, it has come to our attention that your website still lists
       PeaceHealth as in-network, and that your company has informed brokers in Lane
       and Clark Counties that PeaceHealth is in-network, notwithstanding that we
       terminated our MA contracts with you in April 2019. As you know, the Centers
       for Medicare and Medicaid Services Medicare Communications and Marketing
       Guidelines prohibit communications activities that are materially inaccurate,
       misleading, or otherwise make misrepresentations or communications that could
       confuse beneficiaries. We also note that MA plans are responsible for ensuring
       their agents/brokers abide by all applicable state and federal laws, regulations, and
       requirements.

       According we request that you do not list PeaceHealth as being in-network with
       any Health Net MA plan and that you communicate PeaceHealth’s non-contracted
       status clearly to your members, agents, and brokers. Further, we request that you
       clarify any false, inaccurate, or potentially misleading statements or materials
       provided to your members or brokers to clearly indicate that PeaceHealth is not
       in-network beginning January 1, 2020. With open enrollment beginning October
       15, 2019, time is of the essence. Please confirm in writing by Tuesday, October 8,
       2019, that you have taken steps to remove any potential confusion around
       PeaceHealth’s non-contracted status.

Hodgkinson Decl. Ex. 2, 1 (emphasis in original).

       Hodgkinson and Hummer met on October 8, 2019. Hodgkinson “learned shortly before

the meeting started that Mr. Hummer had brought his Chief Financial Officer with him and that

he intended to discuss the termination of the 2020 MA Plans. Because Mr. Hummer had

escalated the meeting and was bringing others with him, I asked Mr. Hendargo [PeaceHealth’s




4 – OPINION AND ORDER
System Director of Payor Contracting] to join me for the meeting.” Id. at ¶ 17. In a sworn

declaration, Hodgkinson stated:

        I believe I communicated effectively to [Mr. Hummer] that those [April 16, 2019
        and October 1, 2019] letters—and our follow-up meetings and communications
        on the subject—meant what they said: that PeaceHealth would not contract with
        Health Net or Trillium for MA plans starting January 1, 2020. I asked Mr.
        Hummer to correct the misinformation that Health Net and Trillium were
        delivering to brokers, which was leading brokers to believe that PeaceHealth
        would be in-plan for 2020. I then brought the meeting to a close.

        19. At the conclusion of the Vancouver Meeting, is it my opinion that Mr.
        Hummer could not have reasonably believed that there was any possibility that
        PeaceHealth would contract with Health Net or Trillium for the 2020 MA Plans.

Id. at ¶ 18-19.

        With the above background in mind, the Court turns to the alleged misstatements. Some

statements were made to insurance brokers, other statements to consumers. The alleged

statements to brokers generally acknowledged that the parties were in negotiations, but implied

defendants would remain “in-plan” on January 1, 2020. Golden Decl. ¶¶ 7-11; ECF No. 6. While

defendants implied the parties would reach middle ground, PeaceHealth informed brokers that

defendants would no longer be “in plan” in the new year. At this stage, especially as the two

sides continued to meet until October 8, 2019, it is difficult to find that defendants made false or

misleading statements to the brokers.

        Much more concerning to the Court are defendants’ statements to the public. PeaceHealth

submitted screen shots from defendants’ webpages. Hendargo Decl. Ex. 2; ECF No. 5. The

screenshots indicate PeaceHealth hospitals and providers were “in plan” for defendants’ 2020

plans. Id. Before oral argument, the Court accessed Health Net’s website. When searching for

“PeaceHealth” in the 2020 provider search portal, the Court obtained three results: PeaceHealth

5 – OPINION AND ORDER
Urgent Care, PeaceHealth Urgent Care West, and PeaceHealth Laboratories Importantly,

consumers using this search will clearly see “Inactive after 12/31/2019 in multiple networks”

under each result. However, a consumer searching for a specific PeaceHealth doctor, such as Dr.

Jill Chaplin, will not see Health Net’s “Inactive after 12/31/2019 in multiple networks” notice.

Hendargo Decl. Ex. 2, 1. At this stage, PeaceHealth has demonstrated a consumer seeking to

confirm whether a specific doctor is “in plan” for Health Net’s 2020 offering is likely to be

misled by Health Net’s 2020 provider search function.

       Especially considering the plans at issue cover society’s most vulnerable (i.e., disabled

and elderly individuals), the confusion noted above is quite concerning. Additionally, when open

enrollment closes in another month or so, any deceived consumers will be stuck until the

following year’s open enrollment. Consumers misled by Health Net’s 2020 provider search

function would arrive at a PeaceHealth provider in 2020 only to then realize PeaceHealth is no

longer “in plan.” This confusion will likely lead to increased administrative costs to PeaceHealth,

in addition to reputational damage in the form of lost goodwill. Hodgkinson Decl. ¶ 23.

Additionally, the Court presumes the misleading statements would cause some consumers who

would have switched plans to instead remain with defendants’ plans. When those consumers are

not covered—and likely unable to afford out-of-pocket costs to see an out-of-plan provider—

PeaceHealth will experience the loss of providing care to those consumers.

       Given the above, and given that open enrollment began last week, consumers are likely

currently being misled into believing PeaceHealth will remain “in plan” as of January 1, 2020.

Especially given the vulnerable status of those affected, there is a grave risk of an ongoing threat




6 – OPINION AND ORDER
to those individuals.1 This threat, along with the fact that open enrollment ends in another month

or so, means injunctive relief is necessary to better inform the public of the dramatic changes to

defendants’ plans. The Court requested PeaceHealth propose the form of notice and adopts that

notice here.2 Therefore, defendants are ordered to: put the notices described below on the

websites provided below; and send email notification to brokers. The Court adopts

PeaceHealth’s proposal, described below:

    1. URLs on which notice must be posted:


Health Net:
        •     https://shop.healthnetadvantage.com/medicareadv/#/plans
        •     https://member.membersecurelogin.com/sso/login?service=https%3A%2F%2Fmember.
              membersecurelogin.com%2Fmedicare%2Fj_spring_cas_security_check
        •     https://www.healthnet.com/portal/member/providerSearch.action#ProviderTypePlace
              :97411:Coos%20County:OR:97411%7C10%7C43.0947438%7C-
              124.36396630000002%7C%7C%7C%7C%7C:
              :%7C%7Cfalse%7Cfalse%7Cfalse%7C%7Cchap
              lin:A11%20Providers%7C%7C%7C%7C%7CGRID%7Cscore%20asc%7C0%7C12
              %7CBY_AD
              DRESS%7CCoos%20County%7COR%7C97411%7CBandon%7Cfalse%7C%7Cfals
              e%7CA11%7CNEXT%7Cfalse%7Cfalse%7C

        •     https://broker.brokersecureportal.com/sso/login?service=https%3A%2F%2Fbroker.brokerse
              cureportal.com%2Fbrokerconnect%2Fj_spring_cas_security_check

Trillium (in Lane County only):
        •     https://providersearch.trilliumhealthplan.com/search-results
        •     https://providersearch.trilliumhealthplan.com/search-details
        •     https://shop.trilliumadvantage.com/medicareadv/#/plans
        •     https://member.membersecurelogin.com/sso/login?service=https%3A%2F%2Fmember.
              membersecurelogin.com%2Fmedicare%2Fj_spring_cas_security_check



1
 The threat to the public demonstrates injunctive relief is in the public interest. Winter, 555 U.S. at 20.
2
 The Court granted defendants until the close of business today to submit briefings on any regulatory issues
regarding emails to members.
7 – OPINION AND ORDER
     •   https://broker.brokersecureportal.com/sso/login?service=https%3A%2F%2Fbroker.brok
         ersecureportal.com%2Fbrokerconnect%2Fj_spring_cas_security_check



  2. Text to be posted on HEALTH NET URLs:

     IMPORTANT NOTICE – PEACEHEALTH NOT IN-NETWORK AS
     OF 1/1/2020

     HEALTH NET HEALTH PLAN OF OREGON, INC. WILL NOT HAVE
     A CONTRACT WITH PEACEHEALTH BEGINNING JANUARY 1,
     2020. AS A RESULT, PEACEHEALTH IS NON-CONTRACTED AND
     WILL NOT BE IN-NETWORK WITH ANY HEALTH NET HEALTH
     PLAN OF OREGON MEDICARE ADVANTAGE PLANS. NON-
     CONTRACTED PROVIDERS MAY NOT ACCEPT HEALTH NET
     INSURANCE.

  3. Text to be posted on TRILLIUM URLs:



     IMPORTANT NOTICE FOR MEDICARE ADVANTAGE –
     PEACEHEALTH NOT IN-NETWORK AS OF 1/1/2020


     TRILLIUM COMMUNITY HEALTH PLAN WILL NOT HAVE A
     CONTRACT WITH PEACEHEALTH FOR MEDICARE ADVANTAGE
     PLANS, INCLUDING DUAL SPECIAL NEEDS PROGRAMS (DSNP),
     BEGINNING JANUARY 1, 2020. AS A RESULT, PEACEHEALTH IS
     NON-CONTRACTED AND WILL NOT BE IN-NETWORK WITH ANY
     TRILLIUM MEDICARE ADVANTAGE PLANS, INCLUDING DSNPs.
     NON-CONTRACTED PROVIDERS MAY NOT ACCEPT TRILLIUM.


  4. Font, Point Size, Color and Location on URL where notice must appear:




8 – OPINION AND ORDER
        On each URL, all text must be in banner format, CAPITALIZED and in 18-point Arial font. The
banner must include a red background with the text of the message in white lettering. The headline
must be in bold font. The notice must be inserted between one and two inches below the top of the
screen. To illustrate, the text will go where the words “Sample Company Post Employee Homepage
Notice” appear in the example below:




   5. Text of notices Defendants must email to all HEALTH NET and TRILLIUM insurance brokers:


         The text, font, and point size used in the emailed notice must be the same as identified in
Sections 2, 3 and 4 above. The subject line of the email related to Health Net shall state: “IMPORTANT
NOTICE FOR HEALTH NET MEDICARE ADVANTAGE.” The subject line of the email related to Trillium shall
state: “IMPORTANT NOTICE FOR TRILLIUM MEDICARE ADVANTAGE AND DUAL SPECIAL NEEDS
PROGRAMS.”

       The Court recognizes that requiring defendants to take the above affirmative actions

raises First Amendment issues. See Def. Mem. at n.9; ECF No. 16. However, the compelled

speech here, that PeaceHealth will not be “in plan” as of January 1, 2020, is purely factual and

not in dispute. The public has a right to know that the largest provider in the regions at issue will

no longer be “in plan,” and the time to be so informed is during open enrollment. However,

given the rushed nature of the proceedings so far, defendants are granted leave for further

9 – OPINION AND ORDER
briefings as to any First Amendment, or other issue. As noted above, defendants are granted

leave to brief the issue regarding emailing to members by the close of business today.

IT IS SO ORDERED.

       DATED this 21st day of October, 2019.



                                             ______/s/ Michael McShane_______
                                                    Michael J. McShane
                                                United States District Judge




10 – OPINION AND ORDER
